199 U.S. 53
25 S.Ct. 715
50 L.Ed. 85
PEOPLE OF THE STATE OF NEW YORK ex rel. TWENTY-THIRD  STREET RAILWAY COMPANY, Plff. in Err.,v.STATE BOARD OF TAX COMMISSIONERS.  NO 75.   PEOPLE OF THE STATE OF NEW YORK ex rel. CENTRAL  CROSSTOWN RAILROAD COMPANY, Plff. in Err.,  v.  STATE BOARD OF TAX COMMISSIONERS.  NO 76.   PEOPLE OF THE STATE OF NEW YORK ex rel. CONSOLIDATED  GAS COMPANY, Plff. in Err.,  v.  STATE BOARD OF TAX COMMISSIONERS.  NO 77.   PEOPLE OF THE STATE OF NEW YORK ex rel. NEW AMSTERDAM  GAS COMPANY, Plff. in Err.,  v.  STATE BOARD OF TAX COMMISSIONERS.  NO 78.   PEOPLE OF THE STATE OF NEW YORK ex rel. CONEY ISLAND  & BROOKLYN RAILROAD COMPANY, Plff. in Err.,  v.  STATE BOARD OF TAX COMMISSIONERS.  NO 80.
Nos. 75, 76, 77, 78, 80.
Argued April 17, 18, 19, 1905.
Decided May 29, 1905.

Messrs. William D. Guthrie, Elihu Root, and Frank H. Platt for plaintiffs in error.
Messrs. Julius M. Mayer and Louis Marshall for defendants in error.
Mr. Justice Brewer delivered the opinion of the court:


1
While these cases differ in some details from the two preceding, in which opinions have just been announced, there are no such differences as put them outside the scope of the reasoning of those opinions. Therefore, the judgments in them are affirmed.